OPINION — AG — QUESTION: "WOULD YOU PLEASE ISSUE AN OPINION AS TO WHETHER OR NOT THE COUNTY COMMISSIONERS CAN AUTHORIZE ADDITIONAL SALARIES TO COUNTY GROUP A OFFICERS, BEING USED ON THE BASIS OF EVALUATION AND POPULATION OVER AND ABOVE THE REGULAR MINIMUM SALARY?" — NEGATIVE  CITE: 19 Ohio St. 1961 180.58 [19-180.58], 19 Ohio St. 1961 180.61 [19-180.61], 19 Ohio St. 1961 180.63 [19-180.63], 19 Ohio St. 1961 180.64 [19-180.64], 19 Ohio St. 1965 Supp., 180.64 [19-180.64](A) (W. J. MONROE) FILENAME: m0000966 REPRESENTATIVE RUCKER G. BLANKENSHIP ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 11, 1967 OPINION — AG — QUESTION: "WOULD YOU PLEASE ISSUE AN OPINION AS TO WHETHER OR NOT THE COUNTY COMMISSIONERS CAN AUTHORIZE ADDITIONAL SALARIES TO COUNTY GROUP A OFFICERS, BEING USED ON THE BASIS OF EVALUATION AND POPULATION OVER AND ABOVE THE REGULAR MINIMUM SALARY?" — NEGATIVE  CITE: 19 Ohio St. 1961 180.58 [19-180.58], 19 Ohio St. 1961 180.61 [19-180.61], 19 Ohio St. 1961 180.63 [19-180.63], 19 Ohio St. 1961 180.64 [19-180.64], 19 Ohio St. 1965 Supp., 180.64 [19-180.64](A) (W. J. MONROE)